Wise, J.,
dissenting.
{¶ 22} I concur with the majority’s conclusion that the phrase “including, but not limited to,” contained in R.C. 2744.01(A) indicates a nonexhaustive list of examples of what “call to duty” includes in defining the term “emergency call.” I further agree that the phrase “inherently dangerous situations” applies only to the personal observations of a peace officer.
{¶ 23} I respectfully disagree with the majority’s conclusion that the examples provided in the statute have no application to this case. The fact that the list of *220examples is nonexhaustive does not mean that the examples may be ignored. Examples are meant to be illustrative. They provide meaning and definition. The language “including, but not limited to,” means just that. Because the examples are included in the definition of “emergency call,” they must be considered when determining the issue of immunity for peace officers. This is in accordance with the general rule that “[i]n matters of construction, it is the duty of this court to give effect to the words used, not to delete words used or to insert words not used.” Cleveland Elec. Illum. Co. v. Cleveland (1988), 37 Ohio St.3d 50, 524 N.E.2d 441, paragraph three of the syllabus.
Peltz & Birne, Kenneth A. Birne, Kathleen A. Nitschke and Kristen L. Craig, for appellant.
{¶ 24} However, when the facts of a given situation do not fit any of the examples provided in the statute, the courts are not prevented from further analyzing, outside of the examples contained in R.C. 2744.01(A), what is a “call to duty.” In those circumstances, courts must look beyond the examples provided in the statute in order to determine whether a “call to duty” arose.
{¶ 25} In R.C. 2744.01(A), the General Assembly provides the example that a “call to duty” includes “personal observations by peace officers of inherently dangerous situations that demand an immediate response on the part of a peace officer.” The example of the peace officer’s personal observations limits “call to duty” for purposes of immunity, and this limitation is not placed on “communications from citizens” or “police dispatches.” If we are to give effect to the intentions of the General Assembly, we must include in our analysis the examples provided, including the limitations to those examples.
{¶ 26} Therefore, when the facts of a given situation are similar to an example provided in the statute, the analysis of the facts must be based upon that example. In the case sub judice, the facts of this ease fit the example of a peace officer’s personal observations so closely that it must be analyzed with it in mind. Here, the officers’ challenged conduct was in response to their personal observations. Thus, the trial court, in its analysis, should have determined whether the observation of a suspected felony drug transaction was an observation of an inherently dangerous situation that created a call to duty requiring an immediate response and, if so, whether the complained-of conduct was in response to that call to duty.
{¶ 27} Accordingly, I dissent and would reverse and remand this matter to the trial court for further analysis as set forth above.
Subodh Chandra, Director of Law, and Scott J. Davis, Assistant Director of Law, for appellee.
Byron & Byron Co., L.P.A., Barry M. Byron and Stephen L. Byron; and John Gotherman, urging affirmance for amicus curiae Ohio Municipal League.